DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 10/29/2020. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223069 (“Tan”), and further in view of US 11,214,437 (“Ebrahimi Afrouzi”). 
Regarding claim 1, Tan discloses a robotic assembly for servicing equipment (see fig 1, where a robotic assembly for servicing equipment is shown. See also [0004], where “a snake-arm robot may be utilized to inspect, repair and/or maintain parts in a nuclear power plant, manufacture or assemble parts inside a wing box and/or a jet engine of an airplane, assemble various parts of an automobile, or perform a bomb-disposal activity or other anti-terrorism task.”; see also [0012], where “Yet another technical advantage is that the system level design described herein can be utilized with conventional snake-arm robots (that do not include encoders) for many types of commercial applications including, but not limited to, visual information-based operations such as repairing aircraft engines, maintaining industrial equipment, transporting materials within confining environments, manufacturing parts, and the like.”), the robotic assembly comprising:

an environmental capture device configured to capture information associated with an environment in which the robotic assembly is disposed (see fig 1, where 118 is a camera. See also [0022], where “the server computer 108 receives continuous image data from the camera 118 which can include environment data and workpiece 122 data.”); and 
one or more computing devices configured to: 
locate the equipment in the environment (see fig 3A, where a camera, 302 on the robot is pointing an object, 304 in the environment. see also fig 1, where 122 is a workpiece where servicing to be performed. The workpiece is interpreted as equipment. See also [0052], where “Yet further, the disclosed system level design can be utilized with conventional snake-arm robots (that do not include encoders) for many types of commercial applications including, but not limited to, visual information-based operations such as repairing aircraft engines, maintaining industrial equipment, transporting materials within confining environments, manufacturing parts, and the like.”; see also [0022], where “Thus, based on the desired pose data and the image data, in some embodiments the server computer 108 generates movement instructions or control data signals and then transmits the movement instructions to one or more of the controllers 112 and/or to the vehicle drive motor which cause the vehicle 102 and snake-arm 104 to move in a desired direction and at a desired speed resulting in moving the robot head 116 to a desired position or desired pose.”; The robot is repairing engine so the robot is going to the location of engine. And based on the image data the desired position/pose of the robot is generated. So, the location of the engine in the environment is identified so that robot can go to the location of the engine and provide services. See also [0036]); 
(see [0052], where “Accordingly, disclosed herein is a method and system for automatically controlling a snake-arm robot utilizing visual data obtained from an optical sensor, such as a camera, mounted on a robot head.”; see also fig. 4, block 412, 416 and 418. See also [0051], where “The server computer then generates 416 movement instructions based on the force and torque data, and transmits 418 the movement instructions to at least one of a drive motor associated with an introduction device and a plurality of controllers associated with servo-motors operably connected to joints connecting the links of the snake arm causing the robot head to move to the desired pose.”); and 
(See also [0022], where “based on the desired pose data and the image data, in some embodiments the server computer 108 generates movement instructions or control data signals and then transmits the movement instructions to one or more of the controllers 112 and/or to the vehicle drive motor which cause the vehicle 102 and snake-arm 104 to move in a desired direction and at a desired speed resulting in moving the robot head 116 to a desired position or desired pose.”).
Tan does not disclose the following limitations:
an area configured to receive components associated with a workscope of the equipment; 
one or more computing devices configured to: 
autonomously navigate the robotic assembly; and
autonomously adjust a position of the robotic assembly. 
However, Ebrahimi Afrouzi discloses a system comprising: an area configured to receive components associated with a workscope of the equipment (see fig 3, where 302 is a container in which items are placed. See also col 6, lines 39-42, where “In other embodiments, the platform may be of a different shape, such as rectangular box container in which items may be placed.”; container is receiving items to transfer from one location to another location. So, the container can carry components associated with the equipment as well.); 
one or more computing devices configured (see col 3, lines 30-35, where “Embodiments of the invention propose an autonomous mobile robotic device that may carry and transport items within an environment. The robotic device may comprise, but is not limited to, a set of wheels, a power source, a chassis, a suspension system, a rechargeable battery, a control module, and a processor.) to: 
autonomously navigate the robotic assembly (see col 1, line 66-col 2, line 6, where “Embodiments of the present invention propose a mobile robotic device that may autonomously carry and transport items within an environment comprising a chassis including a set of wheels, a motor for driving the set of wheels, a suspension system, a rechargeable battery for providing power to the device, a control system module for controlling the movement of the device, a processor, and a set of sensors.”); and
autonomously adjust a position of the robotic assembly (see col 11, lines 1-3, where “autonomously adjust its settings based on real-time information from sensors and/or history of previously transported items.”). 
Because both Tan and Ebrahimi Afrouzi are in the same field of endeavor of robot control and provide services using robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan to incorporate the teachings of Ebrahimi Afrouzi by including the above feature, an area configured to receive components associated with a workscope of the equipment; one or more computing devices configured to: autonomously navigate the robotic assembly; and autonomously adjust a position of the robotic assembly, for providing robotic services without additional carrier and involvement of human.
Regarding claim 3, Tan further discloses a system wherein the one or more computing devices is configured to cause the robotic assembly to perform the service (see [0007], where “the server computer generates movement instructions based on the force and torque data, and then transmits the movement instructions to at least one of a drive motor associated with an introduction device and a plurality of controllers associated with servo-motors operably connected to joints connecting the links of the snake arm causing the robot head to move to the desired pose.”), the service including at least one of inspection and repair of the equipment (see fig 1, where a robotic assembly for servicing equipment is shown. See also [0004], where “a snake-arm robot may be utilized to inspect, repair and/or maintain parts in a nuclear power plant, manufacture or assemble parts inside a wing box and/or a jet engine of an airplane, assemble various parts of an automobile, or perform a bomb-disposal activity or other anti-terrorism task.”; see also [0012], where “Yet another technical advantage is that the system level design described herein can be utilized with conventional snake-arm robots (that do not include encoders) for many types of commercial applications including, but not limited to, visual information-based operations such as repairing aircraft engines, maintaining industrial equipment, transporting materials within confining environments, manufacturing parts, and the like.”).
Regarding claim 4, Tan further discloses a system wherein the equipment comprises a gas turbine engine (see [0012], where “Yet another technical advantage is that the system level design described herein can be utilized with conventional snake-arm robots (that do not include encoders) for many types of commercial applications including, but not limited to, visual information-based operations such as repairing aircraft engines, maintaining industrial equipment, transporting materials within confining environments, manufacturing parts, and the like.”; aircraft engines are gas turbine engines).
Regarding claim 6, Tan does not disclose the following limitation:
wherein the robotic assembly is in communication with at least one other robotic assembly disposed within the environment.
However, Ebrahimi Afrouzi discloses a system wherein the robotic assembly is in communication with at least one other robotic assembly disposed within the environment (see col 4, lines 35-37, where “In some embodiments, an item may be placed on the robotic device by, for example, the robotic device, a user, another robotic device or a machine.”; see also col 5, lines 17-20, where “In some embodiments, one or more commands may be provided to the processor of the robotic device by, for example, a user, another robotic device, a control system, a specialized computer, etc.”; another robotic device is providing commands to the robotic device. So, another robotic device and the robotic device is in communication with each other.).
Because both Tan and Ebrahimi Afrouzi are in the same field of endeavor of robot control and provide services using robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan to incorporate the teachings of Ebrahimi Afrouzi by including the above feature, wherein the robotic assembly is in communication with at least one other robotic assembly disposed within the environment, for providing robotic services without any collision.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223069 (“Tan”), and in view of US 11,214,437 (“Ebrahimi Afrouzi”), as applied to claim 1 above, and further in view of US 2019/0070730 (“Morioka”). 
Regarding claim 2, Tan in view of Ebrahimi Afrouzi does not disclose the following limitation:
wherein the robotic assembly is configured to detect proximity to humans and operate at a slower speed when navigating the environment within a prescribed proximity of a human.
However, Morioka discloses a system wherein the robotic assembly is configured to detect proximity to humans (see [0050], where “In the above aspect, the human detection sensor may be a proximity sensor that detects the approach of a human.”) and operate at a slower speed when navigating the environment within a prescribed proximity of a human (see [0046], where “According to this aspect, when the movable human-collaborative robot, in which the human-collaborative robot is moved by the moving device, is operated, if the approach sensor has detected the approach of a human due to the human entering the first region, the control unit restricts the operation of at least the moving device such that the operating speeds of the respective parts of the human collaborative robot and moving device relative to the floor surface are lower than or equal to predetermined collaborative operating speeds.”).
Because Tan, Ebrahimi Afrouzi and Morioka are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi to incorporate the teachings of Morioka by including the above feature, wherein the robotic assembly is configured to detect proximity to humans and operate at a slower speed when navigating the environment within a prescribed proximity of a human, for avoiding collision during movement through the environment and maintaining the safety of the onsite worker.
Regarding claim 7, Tan in view of Ebrahimi Afrouzi does not disclose the following limitation:
wherein the at least one other robotic assembly comprises a secondary robot mounted to the robotic assembly.
However, Morioka further discloses a system wherein the at least one other robotic assembly comprises a secondary robot mounted to the robotic assembly (see fig 1A, where the robotic arm, 5 is mounted on moveable part, 8. The control unit operate/control the robotic arm and moveable part separately. The moveable part, 8 is interpreted as other robotic assembly and robotic arm, 5 is interpreted as secondary robot. See also [0033], where “When it is determined that the approach sensor 4 has detected the approach of a human to the inside of the predetermined region from the outside, the control unit 3 stops the moving device 6 (step S4) and causes the human collaborative robot 5 to operate at an operating speed lower than or equal to the collaborative operating speed (step S5).”).
Because Tan, Ebrahimi Afrouzi and Morioka are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi to incorporate the teachings of Morioka by including the above feature, wherein the at least one other robotic assembly comprises a secondary robot mounted to the robotic assembly, for avoiding collision during movement through the environment and maintaining the safety of the onsite worker.

Claim(s) 5, 8, 9, 13, 14, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223069 (“Tan”), and in view of US 11,214,437 (“Ebrahimi Afrouzi”), and further in view of US 2012/0167388 (“Black”). 
Regarding claim 5, Tan in view of Ebrahimi Afrouzi does not disclose the following limitation:
wherein the robotic assembly comprises a fluid dispenser, a temperature control component, or both configured to operate on the equipment.
However Black discloses a system wherein the robotic assembly comprises a fluid dispenser, a temperature control component, or both configured to operate on the equipment (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; the tool is applying medium on the turbine system. So, a fluid dispenser is operating during servicing the engine). 
Because Tan, Ebrahimi Afrouzi and Black are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi to incorporate the teachings of Black by including the above feature, wherein the robotic assembly comprises a fluid dispenser, a temperature control component, or both configured to operate on the equipment, for providing faster services by using the carried/stocked components.
Regarding claim 8, Tan further discloses a method of servicing equipment (See [0004], where “a snake-arm robot may be utilized to inspect, repair and/or maintain parts in a nuclear power plant, manufacture or assemble parts inside a wing box and/or a jet engine of an airplane, assemble various parts of an automobile, or perform a bomb-disposal activity or other anti-terrorism task.”; see also [0012], where “Yet another technical advantage is that the system level design described herein can be utilized with conventional snake-arm robots (that do not include encoders) for many types of commercial applications including, but not limited to, visual information-based operations such as repairing aircraft engines, maintaining industrial equipment, transporting materials within confining environments, manufacturing parts, and the like.”), the method comprising: 
receiving a workscope associated with the equipment (see [0004], where “Thus, a snake-arm robot may be utilized to inspect, repair and/or maintain parts in a nuclear power plant, manufacture or assemble parts inside a wing box and/or a jet engine of an airplane, assemble various parts of an automobile, or perform a bomb-disposal activity or other anti-terrorism task. Snake-arm robots have also been developed for control by surgeons to perform minimally invasive surgery, such as endoscopic surgery and/or neurosurgery.”; see also [0022], where “For example, in some embodiments the server computer 108 receives input from the user device 130 regarding a desired pose of the snake-arm robot 100, which may be input by a user utilizing a user interface, in order to perform a function and/or do work on the workpiece 122.”); 


navigating the robotic assembly (see [0052], where “Accordingly, disclosed herein is a method and system for automatically controlling a snake-arm robot utilizing visual data obtained from an optical sensor, such as a camera, mounted on a robot head.”; see also fig. 4, block 412, 416 and 418. See also [0051], where “The server computer then generates 416 movement instructions based on the force and torque data, and transmits 418 the movement instructions to at least one of a drive motor associated with an introduction device and a plurality of controllers associated with servo-motors operably connected to joints connecting the links of the snake arm causing the robot head to move to the desired pose.”); and 
performing servicing operations on the equipment with the robotic assembly perform tasks.”; See also [0022], where “based on the desired pose data and the image data, in some embodiments the server computer 108 generates movement instructions or control data signals and then transmits the movement instructions to one or more of the controllers 112 and/or to the vehicle drive motor which cause the vehicle 102 and snake-arm 104 to move in a desired direction and at a desired speed resulting in moving the robot head 116 to a desired position or desired pose.”).
Tan does not disclose the following limitations: 
selecting one or more kitted components associated with the workscope, the one or more kitted components being disposed in one or more storage areas of a kitting station; 
loading the kitted components onto a robotic assembly; 
navigating the robotic assembly with the kitted components; and 
performing servicing operations…using the kitted components.
However, Ebrahimi Afrouzi further discloses a method for selecting one or more kitted components associated with the workscope (see col 3, lines 30-32, where “Embodiments of the invention propose an autonomous mobile robotic device that may carry and transport items within an environment.”; see also col 4, lines 4-10, where “In some embodiments, the autonomous robotic device may carry and transport items within an environment, such a consumer home or commercial establishment. For example, the robotic device may carry and transport a home assistant such as Google Assistant or Amazon Alexa around a consumer home such that a user may have continuous access to the assistant. In another example, the robotic device may carry and transport a speaker system to a specific room within an environment. In some embodiments, the robotic device may transport other items such as, a laptop, a refuse container, a recycling bin, a remote control, robotic devices or other types of devices, food and drinks, with an environment. In some embodiments, the robotic device may pick up and deliver items from and to a specific location within an environment. For example, the robotic device may pick up a food delivery from a first location and transport the food to a second location. In another example, the robotic device may pick up an item purchased online by a user from a warehouse or store and deliver it to the user.”; robotic device is carrying/transporting different items based on the workscope e.g. transporting food when a user order food online.), the one or more kitted components being disposed in one or more storage areas of a kitting station (see fig 3, where 302 is a container in which items are placed for transportation. 302 corresponds to kitting station); 
loading the kitted components onto a robotic assembly (see col 6, lines 39-42, where “In other embodiments, the platform may be of a different shape, such as rectangular box container in which items may be placed.”; container is receiving items to transfer from one location to another location. So, the container can carry kitted components associated with the equipment as well.); 
navigating the robotic assembly with the kitted components (see col 1, line 66-col 2, line 6, where “Embodiments of the present invention propose a mobile robotic device that may autonomously carry and transport items within an environment comprising a chassis including a set of wheels, a motor for driving the set of wheels, a suspension system, a rechargeable battery for providing power to the device, a control system module for controlling the movement of the device, a processor, and a set of sensors.”). 
Because both Tan and Ebrahimi Afrouzi are in the same field of endeavor of robot control and provide services using robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan to incorporate the teachings of Ebrahimi Afrouzi by including the above feature, loading the kitted components onto a robotic assembly; navigating the robotic assembly with the kitted components, for providing robotic services without additional carrier and involvement of human.
Tan in view of Ebrahimi Afrouzi does not disclose the following limitation: 
performing servicing operations…using the kitted components.
However Black discloses a method for performing servicing operations…using the kitted components (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; the tool is applying medium on the turbine system. So, the kitted components e.g. medium is used during servicing the engine). 
Because Tan, Ebrahimi Afrouzi and Black are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi to incorporate the teachings of Black by including the above feature, performing servicing operations…using the kitted components, for providing faster services by using the carried/stocked components.
Regarding claim 9, Tan does not disclose the following limitation: 
wherein at least one of receiving the workscope, selecting one or more kitted components, loading the kitted components, and navigating the robotic assembly is performed autonomously.
However, Ebrahimi Afrouzi further discloses a method wherein at least one of receiving the workscope, selecting one or more kitted components, loading the kitted components, and navigating the robotic assembly is performed autonomously (see col 1, line 66-col 2, line 6, where “Embodiments of the present invention propose a mobile robotic device that may autonomously carry and transport items within an environment comprising a chassis including a set of wheels, a motor for driving the set of wheels, a suspension system, a rechargeable battery for providing power to the device, a control system module for controlling the movement of the device, a processor, and a set of sensors.”).
Because both Tan and Ebrahimi Afrouzi are in the same field of endeavor of robot control and provide services using robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan to incorporate the teachings of Ebrahimi Afrouzi by including the above feature, wherein at least one of receiving the workscope, selecting one or more kitted components, loading the kitted components, and navigating the robotic assembly is performed autonomously, for providing robotic services without additional carrier and involvement of human.
Regarding claim 13, Tan does not disclose the following limitation:
wherein the step of loading the kitted components onto the robotic assembly occurs at a location different from an environment associated with the equipment.
However, Ebrahimi Afrouzi further discloses a method wherein the step of loading the kitted components onto the robotic assembly occurs at a location different from an environment associated with the equipment (see col 1, lines 41-44, where “For example, a mobile robotic device that may autonomously carry and transport a refuse container back and forth between a storage location and refuse collection location at scheduled times may be useful”; refuse container is transported from storage location to refuse collection location. So, the container is loaded to robotic device at storage location and transported to different location.).
Because both Tan and Ebrahimi Afrouzi are in the same field of endeavor of robot control and provide services using robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan to incorporate the teachings of Ebrahimi Afrouzi by including the above feature, wherein the step of loading the kitted components onto the robotic assembly occurs at a location different from an environment associated with the equipment, for providing robotic services without additional carrier and involvement of human.
Regarding claim 14, Tan further discloses a method wherein the equipment comprises a gas turbine engine (see [0012], where “Yet another technical advantage is that the system level design described herein can be utilized with conventional snake-arm robots (that do not include encoders) for many types of commercial applications including, but not limited to, visual information-based operations such as repairing aircraft engines, maintaining industrial equipment, transporting materials within confining environments, manufacturing parts, and the like.”; aircraft engines are gas turbine engines).
Regarding claim 16, Tan further discloses a robotic assembly for (see fig 1, where a robotic assembly for servicing equipment is shown. See also [0004], where “a snake-arm robot may be utilized to inspect, repair and/or maintain parts in a nuclear power plant, manufacture or assemble parts inside a wing box and/or a jet engine of an airplane, assemble various parts of an automobile, or perform a bomb-disposal activity or other anti-terrorism task.”; see also [0012], where “Yet another technical advantage is that the system level design described herein can be utilized with conventional snake-arm robots (that do not include encoders) for many types of commercial applications including, but not limited to, visual information-based operations such as repairing aircraft engines, maintaining industrial equipment, transporting materials within confining environments, manufacturing parts, and the like.”), the robotic assembly comprising: 

an environmental capture device configured to capture information of an environment in which the robotic assembly is disposed (see fig 1, where 118 is a camera. See also [0022], where “the server computer 108 receives continuous image data from the camera 118 which can include environment data and workpiece 122 data.”); 
a robotic arm configured to operate on the equipment (see fig 1, where robotic arm is working on a workpiece. The workpiece is interpreted as equipment); 
a drive system configured to reposition the robotic assembly relative to the environment (See [0022], where “based on the desired pose data and the image data, in some embodiments the server computer 108 generates movement instructions or control data signals and then transmits the movement instructions to one or more of the controllers 112 and/or to the vehicle drive motor which cause the vehicle 102 and snake-arm 104 to move in a desired direction and at a desired speed resulting in moving the robot head 116 to a desired position or desired pose.”; see also fig. 4, block 412, 416 and 418.); 

one or more computing devices configured to locate the equipment (see fig 3A, where a camera, 302 on the robot is pointing an object, 304 in the environment. See also [0052], where “Yet further, the disclosed system level design can be utilized with conventional snake-arm robots (that do not include encoders) for many types of commercial applications including, but not limited to, visual information-based operations such as repairing aircraft engines, maintaining industrial equipment, transporting materials within confining environments, manufacturing parts, and the like.”), navigate the robotic assembly to the equipment, and perform a service of the equipment (see [0052], where “Accordingly, disclosed herein is a method and system for automatically controlling a snake-arm robot utilizing visual data obtained from an optical sensor, such as a camera, mounted on a robot head.”; See also [0051], where “The server computer then generates 416 movement instructions based on the force and torque data, and transmits 418 the movement instructions to at least one of a drive motor associated with an introduction device and a plurality of controllers associated with servo-motors operably connected to joints connecting the links of the snake arm causing the robot head to move to the desired pose.”; see fig 1, where the robot is performing task on workpiece. see also [0020], where “In embodiments described herein, one or more cameras mounted on a robot head of a snake-arm robot obtain(s) visual data which is then processed using simplified dynamics models to create a solution that can be used to automatically adapt the body configuration of the snake-arm robot during operation to accurately perform tasks.”; See also [0022], where “based on the desired pose data and the image data, in some embodiments the server computer 108 generates movement instructions or control data signals and then transmits the movement instructions to one or more of the controllers 112 and/or to the vehicle drive motor which cause the vehicle 102 and snake-arm 104 to move in a desired direction and at a desired speed resulting in moving the robot head 116 to a desired position or desired pose.”).
Tan does not disclose the following limitations:
a robotic assembly for autonomously servicing;
a kitting area configured to receive kitted components associated with a workscope of the equipment; and
a fluid dispenser, a cooling system, or both configured to operate on the equipment. 
However, Ebrahimi Afrouzi further discloses a system comprising: a robotic assembly for autonomously servicing (see col 1, line 66-col 2, line 6, where “Embodiments of the present invention propose a mobile robotic device that may autonomously carry and transport items within an environment comprising a chassis including a set of wheels, a motor for driving the set of wheels, a suspension system, a rechargeable battery for providing power to the device, a control system module for controlling the movement of the device, a processor, and a set of sensors.”; see also col 11, lines 1-3, where “autonomously adjust its settings based on real-time information from sensors and/or history of previously transported items.”);
a kitting area configured to receive kitted components associated with a workscope of the equipment (see fig 3, where 302 is a container in which items are placed. 302 corresponds to kitting area. See also col 6, lines 39-42, where “In other embodiments, the platform may be of a different shape, such as rectangular box container in which items may be placed.”; container is receiving items to transfer from one location to another location. So, the container can carry components associated with the equipment as well. Container is interpreted as kitting area.).
Because both Tan and Ebrahimi Afrouzi are in the same field of endeavor of robot control and provide services using robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan to incorporate the teachings of Ebrahimi Afrouzi by including the above feature, a robotic assembly for autonomously servicing; a kitting area configured to receive kitted components associated with a workscope of the equipment, for providing robotic services without additional carrier and involvement of human.
Tan in view of Ebrahimi Afrouzi does not disclose the following limitation:
a fluid dispenser, a cooling system, or both configured to operate on the equipment. 
However Black further discloses a system comprising a fluid dispenser, a cooling system, or both configured to operate on the equipment (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; the tool is applying medium on the turbine system. So, a fluid dispenser is operating on the equipment.). 
Because Tan, Ebrahimi Afrouzi and Black are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi to incorporate the teachings of Black by including the above feature, a fluid dispenser, a cooling system, or both configured to operate on the equipment, for avoiding damage of the equipment by maintaining the equipment within a working range of temperature.
Regarding claim 17, Tan further discloses a system wherein the one or more computing devices comprises at least one remote computing device (see [0003], where “For example, a snake-arm robot may be mounted onto a remote-controlled vehicle”; see also fig 1, where 130 is remote from the robotic device).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223069 (“Tan”), and in view of US 11,214,437 (“Ebrahimi Afrouzi”), and in view of US 2012/0167388 (“Black”), as applied to claim 8 above, and further in view of US 2018/0128134 (“Kaushik”). 
Regarding claim 10, Tan in view of Ebrahimi Afrouzi and Black does not disclose the following limitation:
wherein performing servicing operations on the equipment with the robotic assembly using the kitted components comprises autonomously performing servicing operations on the equipment with the robotic assembly using the kitted components.
However, Kaushik discloses a method wherein performing servicing operations on the equipment with the robotic assembly using the kitted components comprises autonomously performing servicing operations on the equipment with the robotic assembly using the kitted components (see [0068], where “In other embodiments, the maintenance unit 424 includes at least one robotic maintenance system, at least one automated maintenance system, or a combination thereof. These robotic/automated maintenance systems may be configured to perform condition- based maintenance on the engine, and more specifically service the affected component of the engine, with or without human intervention.”).
Because Tan, Ebrahimi Afrouzi, Black and Kaushik are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi and Black to incorporate the teachings of Kaushik by including the above feature, wherein performing servicing operations on the equipment with the robotic assembly using the kitted components comprises autonomously performing servicing operations on the equipment with the robotic assembly using the kitted components, for increasing the operator safety and providing low cost faster engine maintenance.

Claim(s) 11, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223069 (“Tan”), and in view of US 11,214,437 (“Ebrahimi Afrouzi”), and in view of US 2012/0167388 (“Black”), as applied to claims 8 and 16 above, and further in view of US 2021/0116256 (“Konrardy”). 
Regarding claim 11, Tan in view of Ebrahimi Afrouzi and Black does not disclose the following limitation:
comprising at least partially-autonomously positioning the robotic assembly relative to the equipment prior to performing servicing operations.
However Konrardy discloses a method comprising at least partially-autonomously positioning the robotic assembly relative to the equipment prior to performing servicing operations (see [0241], where “At block 916, in embodiments associated with the vehicle 108, the on-board computer 114 may control the vehicle 108 to travel fully autonomously to the service location to arrive at or before the scheduled service time using the autonomous operation features.”; the vehicle travel autonomously to service location before the scheduled service.).
Because Tan, Ebrahimi Afrouzi, Black and Konrardy are in the same field of endeavor of providing services using robotic device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi and Black to incorporate the teachings of Konrardy by including the above feature, comprising at least partially-autonomously positioning the robotic assembly relative to the equipment prior to performing servicing operations, for avoiding any delay during servicing by positioning the robotic assembly at servicing location.
Regarding claim 15, Tan in view of Ebrahimi Afrouzi and Black does not disclose the following limitation:
wherein the steps of navigating the robotic assembly and autonomously performing the service are performed using information provided by a same environmental capture device.
However Konrardy further discloses a system wherein the steps of navigating the robotic assembly and autonomously performing the service are performed using information provided by a same environmental capture device (see [0045], where “Some of the sensors 120 (e.g., radar, LIDAR, or camera units) may actively or passively scan the vehicle environment for obstacles (e.g., other vehicles, buildings, pedestrians, etc.), roadways, lane markings, signs, or signals. Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108. Other sensors 120 may be directed to the interior or passenger compartment of the vehicle 108, such as cameras, microphones, pressure sensors, thermometers, or similar sensors to monitor the vehicle operator and/or passengers within the vehicle 108. Information generated or received by the sensors 120 may be communicated to the on-board computer 114 or the mobile device 110 for use in autonomous vehicle operation.”; camera is scanning the vehicle environment and camera is also monitoring interior compartment. So same environmental capture device is used for navigating the vehicle to the service location and performing the service.).
Because Tan, Ebrahimi Afrouzi, Black and Konrardy are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi and Black to incorporate the teachings of Konrardy by including the above feature, wherein the steps of navigating the robotic assembly and autonomously performing the service are performed using information provided by a same environmental capture device, for avoiding collision during movement through the environment and maintaining the safety of the onsite worker while providing services.
Regarding claim 19, Tan in view of Ebrahimi Afrouzi and Black does not disclose the following limitation:
wherein the robotic assembly is configured to at least partially-autonomously deploy one or more sensors or detectors along the equipment prior to performing the service.
However Konrardy further discloses a system wherein the robotic assembly is configured to at least partially-autonomously deploy one or more sensors or detectors along the equipment prior to performing the service (see [0241], where “At block 916, in embodiments associated with the vehicle 108, the on-board computer 114 may control the vehicle 108 to travel fully autonomously to the service location to arrive at or before the scheduled service time using the autonomous operation features.”; see also [0039], where “To monitor the vehicle 108, the front-end components 102 may include one or more sensors 120 installed within the vehicle 108 that may communicate with the on-board computer 114. ”; the vehicle travel autonomously to service location before the scheduled service. As the sensors are installed in the vehicle, the sensor is deployed on the service location before scheduled service).
Because Tan, Ebrahimi Afrouzi, Black and Konrardy are in the same field of endeavor of providing services using robotic device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi and Black to incorporate the teachings of Konrardy by including the above feature, wherein the robotic assembly is configured to at least partially-autonomously deploy one or more sensors or detectors along the equipment prior to performing the service, for avoiding any delay during servicing by positioning the robotic assembly at servicing location.
Regarding claim 20, Tan further discloses a system wherein the robotic assembly is configured to  (See also [0022], where “based on the desired pose data and the image data, in some embodiments the server computer 108 generates movement instructions or control data signals and then transmits the movement instructions to one or more of the controllers 112 and/or to the vehicle drive motor which cause the vehicle 102 and snake-arm 104 to move in a desired direction and at a desired speed resulting in moving the robot head 116 to a desired position or desired pose.”).
Tan does not disclose the following limitation:
wherein the robotic assembly is configured to be aligned relative to the equipment prior to performing the service, and wherein the robotic assembly is configured to at least partially-autonomously perform alignment.
However, Ebrahimi Afrouzi further discloses a system wherein the robotic assembly is configured to at least partially-autonomously perform alignment (see col 11, lines 1-3, where “autonomously adjust its settings based on real-time information from sensors and/or history of previously transported items.”). 
Because both Tan and Ebrahimi Afrouzi are in the same field of endeavor of robot control and provide services using robot. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan to incorporate the teachings of Ebrahimi Afrouzi by including the above feature, wherein the robotic assembly is configured to at least partially-autonomously perform alignment, for providing robotic services without additional carrier and involvement of human.
Tan in view of Ebrahimi Afrouzi does not disclose the following limitation:
wherein the robotic assembly is configured to be aligned relative to the equipment prior to performing the service.
However, Konrardy further discloses a system wherein the robotic assembly is configured to be aligned relative to the equipment prior to performing the service (see [0241], where “At block 916, in embodiments associated with the vehicle 108, the on-board computer 114 may control the vehicle 108 to travel fully autonomously to the service location to arrive at or before the scheduled service time using the autonomous operation features.”; the vehicle travels autonomously to service location before the scheduled service.).
Because Tan, Ebrahimi Afrouzi, Black and Konrardy are in the same field of endeavor of providing services using robotic device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi and Black to incorporate the teachings of Konrardy by including the above feature, wherein the robotic assembly is configured to be aligned relative to the equipment prior to performing the service, for avoiding any delay during servicing by positioning the robotic assembly at servicing location.

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0223069 (“Tan”), and in view of US 11,214,437 (“Ebrahimi Afrouzi”), and in view of US 2012/0167388 (“Black”), as applied to claims 8 and 16 above, and further in view of US 2019/0070730 (“Morioka”). 
Regarding claim 12, Tan in view of Ebrahimi Afrouzi and Black does not disclose the following limitation:
wherein navigating the robotic assembly to the equipment comprises moving the robotic assembly within the environment at a first speed when located outside a prescribed proximity of humans and moving the robotic assembly within the environment at a second speed when located within a prescribed proximity, wherein the first speed is greater than the second speed.
However, Morioka further discloses a method wherein navigating the robotic assembly to the equipment comprises moving the robotic assembly within the environment at a first speed when located outside a prescribed proximity of humans and moving the robotic assembly within the environment at a second speed when located within a prescribed proximity, wherein the first speed is greater than the second speed (see [0050], where “In the above aspect, the human detection sensor may be a proximity sensor that detects the approach of a human.”; see also [0046], where “According to this aspect, when the movable human-collaborative robot, in which the human-collaborative robot is moved by the moving device, is operated, if the approach sensor has detected the approach of a human due to the human entering the first region, the control unit restricts the operation of at least the moving device such that the operating speeds of the respective parts of the human collaborative robot and moving device relative to the floor surface are lower than or equal to predetermined collaborative operating speeds.”).
Because Tan, Ebrahimi Afrouzi, Black and Morioka are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi and Black to incorporate the teachings of Morioka by including the above feature, wherein navigating the robotic assembly to the equipment comprises moving the robotic assembly within the environment at a first speed when located outside a prescribed proximity of humans and moving the robotic assembly within the environment at a second speed when located within a prescribed proximity, wherein the first speed is greater than the second speed, for avoiding collision during movement through the environment and maintaining the safety of the onsite worker.
Regarding claim 18, Tan in view of Ebrahimi Afrouzi and Black does not disclose the following limitation:
wherein the robotic assembly comprises a system configured to monitor the robotic arm, or one or more locations thereof, with respect to the equipment and compensate for relative motion between the robotic arm, or one or more locations thereof, and the equipment.
However, Morioka further discloses a system wherein the robotic assembly comprises a system configured to monitor the robotic arm, or one or more locations thereof, with respect to the equipment (see [0026], where “The approach sensor 4 is, for example, a scanner sensor that measures the distance to an approaching object by scanning laser light and is fixed to the slider 8. Hence, the approach sensor 4 can measure the distance to an approaching object at any destination of the slider 8 under the same conditions”; see also [0031], where “the approach sensor 4 detects the distance (approach distance) to a nearby object (step S1), and the detection result is transmitted to the control unit 3.”) and compensate for relative motion between the robotic arm, or one or more locations thereof, and the equipment (see also [0046], where “According to this aspect, when the movable human-collaborative robot, in which the human-collaborative robot is moved by the moving device, is operated, if the approach sensor has detected the approach of a human due to the human entering the first region, the control unit restricts the operation of at least the moving device such that the operating speeds of the respective parts of the human collaborative robot and moving device relative to the floor surface are lower than or equal to predetermined collaborative operating speeds.”).
Because Tan, Ebrahimi Afrouzi, Black and Morioka are in the same field of endeavor of providing services using device. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tan in view of Ebrahimi Afrouzi and Black to incorporate the teachings of Morioka by including the above feature, wherein the robotic assembly comprises a system configured to monitor the robotic arm, or one or more locations thereof, with respect to the equipment and compensate for relative motion between the robotic arm, or one or more locations thereof, and the equipment, for avoiding collision during movement through the environment and maintaining the safety of the onsite worker.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 11,214,437 (“Dahlstrom”) discloses a robotic device attached with a reservoir for providing non-interrupted service.
US 2013/0103193 (“Roberts”) discloses a robotic servicing tool.
US 2018/0100396 (“Lipkin”) discloses a system and method for maintenance of a turbine engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664